Judgment unanimously affirmed without costs.
Memorandum: We discern no basis for disturbing the trial court’s assessment of the witnesses’ credibility or its determination on the issue of cruel and inhuman treatment (see, Zack v Zack, 183 AD2d 382; Dunne v Dunne, 172 AD2d 482, 483). The record demonstrates that defendant engaged in a course of conduct that endangered plaintiffs physical and mental well-being, rendering it unsafe and improper for the parties to continue to cohabit (see, Domestic Relations Law § 170 [1]). The course of conduct included constant verbal abuse and unjustifiable accusations that plaintiff was lazy. Defendant’s outbursts included instances when she threatened plaintiff with a butcher knife; on one occasion she stabbed him in the cheek with a paring knife. On some occasions, defendant grabbed plaintiffs genitals, threatening to "rip them * * * out”; other times she threw things at him. The record establishes that defendant’s conduct adversely affected plaintiff’s ability to work and caused him emotional distress, thereby threatening his well-being. Thus, we conclude that plaintiff is entitled to a divorce on the ground of cruel and inhuman treatment. (Appeal from Judgment of Supreme Court, Erie County, Kane, J. — Divorce.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.